Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew R. Allen (65289) on 05/02/2022.

The application has been amended as follows: 
Amendments to the claims-

Claim 15 at line 2 read in part:
“oxidadtion profile…”
And is now to read:
“oxidation profile…”

Amendments to the specification-
The specification at line 1 of [0076] as filed 04/21/2022 read in part:
“…shown in figs. 7B-7D…”
And is now to read:
“…shown in figs. [[7C]] 7B-7D…”


Response to Amendment
	The Examiner acknowledges the amending of claims 1, 15, 16, 20 and 22.
Specification
	The Examiner accepts the specification amendments filed 04/21/2022, including the above noted Examiner’s amendment to [0076].
	The Examiner’s amendment above is to more clearly indicate the editing marks showing the change in [0076] from the previous specification amendment filed 01/26/2022.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn based on the currently filed amendments.
Response to Arguments
	The Examiner agrees with the Applicant’s statements that the current amendments differentiate from the art of Lear based on a more clearly defined oxide lens description.

	The Examiner agrees with the Applicant’s arguments directed to the combination of Chen, Lear and Ghosh as presented at page 14 of the Final office action of 02/23/2022.
	The Examiner agrees that the previously presented rejection of claims 1, 16 and 20 is not found obvious as outlined in the Applicant’s Remarks (pg.13-14) and the Interview summary of 03/29/2022.
Allowable Subject Matter
Claims 1-12 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 16 and 20 outline a vertical cavity surface emitting laser (VCSEL), method of forming an oxide lens for a VCSEL, and an emitter wafer having an emitter formed with an oxide lens. Each VCSEL or emitter is taught to have an active region formed between two mirrors as well as an oxidation layer and an oxide lens. The oxide lens is formed separately from the oxidation layer and the mirrors. The oxide lens is also formed with an oxidation profile that is located on only one lateral side of a center of an aperture in the oxidation layer with respect to a an axis extending in a longitudinal direction of the laser/emitter (see Applicant’s fig.4) and is use to control characteristics of the emitted beam. The prior art (see Lear, Chen) was found to teach oxide lenses for VCSELs/emitters which are formed separately from oxidation layers and mirrors as well as with varied profiles for controlling beam characteristics. The prior art was not found to teach, suggest or make obvious such an oxide lens to be formed on only one lateral side of a center of an aperture in the oxidation layer with respect to a an axis extending in a longitudinal direction of the laser/emitter (see Applicant’s fig.4). The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828